DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 6/14/2022. Claims 1, 6-10,12-13,18 and 20 have been amended. Claims 1-4 and 6-21 are currently pending and have been considered below.

Response to Arguments
3.  Applicant’s arguments, see Remarks, filed 06/14/2022, with respect to 35 USC 112 rejection of Claims 1, 5-6, and 10 have been fully considered and are persuasive.  The rejection of Claims 1, 5-6, and 10 have been withdrawn due to applicant amendments. 

Allowable Subject Matter
4.    Claims 1-4 and 6-21 are allowed as amended.

5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature whereby computer system for analysis regarding a security threat to the guest operating system, wherein abnormal behavior is identified by a comparison of the information about the state of the guest operating system to state information provided by a plurality of other computer systems.  The Examiner in the previous office action of 03/14/2022 deemed that dependent claims 8 and 9 would have been allowable if the features are incorporated into the independent claims 1, 13, and 18.  Applicant has amended the claims to reflect the allowable subject matter.  The closest prior art being "Ghosh" (US 20150212842 A1), “Haghighat” (US 8844036), “Horovitz” (US2010/00077484), “Allen” (US 10461937 – B1) and newly cited “Pendyala” (US 20200250306 A1). Ghosh, the primary art, discloses an on-demand disposable virtual work system that includes: a virtual machine monitor to host virtual machines, a virtual machine pool manager, a host operating system, a host program permissions list, and a request handler module. The virtual machine pool manager manages virtual machine resources. The host operating system interfaces with a user and virtual machines created with an image of a reference operating system. The host program permissions list may be a black list and/or a white list used to indicate allowable programs. Haghighat discloses a computing system configured to provide such enhanced FaaS service include one or more controls architectural subsystems, software and orchestration subsystems, network and storage subsystems, and security subsystems. The computing system executes functions in response to events triggered by the users in an execution environment provided by the architectural subsystems, which represent an abstraction of execution management and shield the users from the burden of managing the execution. Horovitz discloses a method for monitoring a data structure maintained by guest software within a virtual machine is disclosed. Changes to the contents of the data structure are determined, such as by placing write traces on the memory pages containing the data structure.  Allen discloses methods, systems and processes for providing secure access to partitioned computer system resources to multiple virtual guest machines and/or their applications that are executing on a single physical host machine in distributed and/or virtualized computer systems and executable code operating thereon.  New art Pendyala discloses a system for the real-time detection of a ransomware infection in file systems is provided. The system may comprise: at least one processor for executing machine-readable instructions; and a memory storing instructions configured to cause the at least one processor to perform operations comprising, at least: accessing audit events in a file system during a time interval.

6. What is missing from the prior art of record is a system, method and computer-readable storage media providing instructions whereby a computer system for analysis regarding a security threat to the guest operating system, wherein abnormal behavior is identified by a comparison of the information about the state of the guest operating system to state information provided by a plurality of other computer systems.
The prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1,12, and 18. Therefore claims 1,12, and 18 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1,12, and 18 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
08/26/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491